Case:19-04299-jwo Doc#:26 Filed: 12/06/19 Pageiof1

uted dices bones Lessa

2OI9DEC -6 AM IO: 14
MICHELLE HE WILSON, CLERK crse 19-04 LIA- SUSB

U.S. BANKRUPTCY COURT .
WESTERN DIST. OF 1:'C¥ICEH ssi 242

Csoot

t

ON WA22-19 coadtses een ead Uoniziy feo

Ws dcldnes Account His IS WOoLd Ha Gith Hine.
nab condos Oooshnuz to col\eck on the Aabtoe.
dais Wis 1s ales Hh 947 tithe Monte} was cellecked
DETER wohez ums sant bo Coad hses lay the. Cleef.
oF Wa. Covet en ek 10.2014
This Aaklae Gled a padihons Ro a cooek oeder
Ama. has at Is Paca We wn Rustin an that pation,
Nis cost should wood be aware. thet ceadtoes
will Nat fllens nushuchsn on fhe. nice. <ontt by Me
whlean 2 canoh clevt) uniesa this coovt isguzs A
court ordre te cansz collecwns whl the concluspy
The Aa\stoe. lads woth this covet ts issuc_ a
eulnacy ON the. paztitvesnl letoee this Horrcnlle couch

Raspactfolly Svhutted
ae

ies IZ-2.~(q

HW

 
